FILE COPY


        RE:   Case   No.   14-0937                     DATE:    1/23/2015
        COA #:   12-14-00322-CV            TC#:   349-7327
STYLE:WILLIAM WALLACE         FREY
   v.   RAYMOND HENDRIX,       ET AL.


     Today the Supreme Court of Texas denied the
petition for review in the above-referenced case.




                             MS.   CATHY   S.   LUSK
                             CLERK, TWELFTH COURT OF APPEALS
                             1517 WEST FRONT, SUITE 354
                             TYLER,   TX    75702